Case: 16-40580      Document: 00513776336         Page: 1    Date Filed: 11/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-40580                             FILED
                                  Summary Calendar                   November 29, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HUMBERTO MARTINEZ-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-595-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Humberto
Martinez-Lopez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Martinez-Lopez has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of
Martinez-Lopez’s claim of ineffective assistance of counsel; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40580    Document: 00513776336     Page: 2   Date Filed: 11/29/2016


                                 No. 16-40580

decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Martinez-Lopez’s motion for
the appointment of new counsel is DENIED. See United States v. Wagner, 158
F.3d 901, 902-03 (5th Cir. 1998).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Martinez-Lopez’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2